                                           Case 5:20-cv-01568-BLF Document 10 Filed 05/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                  NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         IN RE RUBEN M. MITCHELL,                         Case No. 20-01568 BLF (PR)
                                  11

                                  12                        Petitioner.                   JUDGMENT
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17              For the reasons stated in the order of dismissal, this case is DISMISSED without
                                  18   prejudice. Judgment is entered accordingly.
                                  19              The Clerk shall close the file.
                                  20              IT IS SO ORDERED.
                                  21   Dated: May 6, 2020
                                                                                                  BETH LABSON FREEMAN
                                  22                                                              United States District Judge
                                  23

                                  24
                                       Judgment
                                  25   P:\PRO-SE\BLF\HC.20\01568Mitchell_judgment.docx

                                  26

                                  27

                                  28
